 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     LVB-OGDEN MARKETING                    )
 8   CORPORATION,                           )
                                            )               Case No. MC19-0024RSL
 9                         Plaintiff,       )
                v.                          )
10                                          )               ORDER TO ISSUE WRIT OF
     CHRISTOPHER B. BINGHAM and             )               GARNISHMENT
11   CHERISH L. BINGHAM,                    )
                                            )
12                         Defendants,      )
                v.                          )
13                                          )
     JP MORGAN CHASE BANK, N.A.,            )
14                                          )
                           Garnishee.       )
15   _______________________________________)
16
           This matter comes before the Court on plaintiff’s “Application for Writ of Garnishment”
17
     for property in which the defendants/judgment debtors, Christopher B. Bingham and Cherish L.
18
     Bingham, have a substantial nonexempt interest and which may be in the possession, custody, or
19
     control of the garnishee, JP Morgan Chase Bank, N.A. The Court having reviewed the record in
20
     this matter, it is hereby ORDERED that the Clerk of Court shall issue the Writ of Garnishment
21
     submitted by plaintiff’s counsel on March 6, 2019, at Dkt. # 1-2.
22
23
           Dated this 8th day of March, 2019.
24
25                                            A
26                                            Robert S. Lasnik
                                              United States District Judge

     ORDER TO ISSUE WRIT OF GARNISHMENT
